ELECTRONIC RECORD                             PD-0842-15


COA #      05-13-00752-CR                        OFFENSE:        2.02


           George Contreras v. The State of
STYLE:    Texas                                  COUNTY:         Dallas

COA DISPOSITION:        AFFIRM                   TRIAL COURT: 282nd Judicial District Court


DATE: 06/08/2015                  Publish: NO    TC CASE #:      F-1231118-S




                         IN THE COURT OF CRIMINAL APPEALS


         George Contreras v. The State of
STYLE:   Texas      /
                                                      CCA#:       PD-0842-15
     watftN7T5                        Petition        CCA Disposition: ^rr3ml$
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:      ///oj/^y                                   SIGNED:.                         PC:.

JUDGE:        f.lA C^AAUif-                           PUBLISH:                        DNP:




                                                                                       MOTION FOR

                                                    REHEARING IN CCA IS:

                                                   JUDGE:



                                                                               ELECTRONIC RECORD